NUMBER 13-19-00005-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


   IN THE INTEREST OF G.N.L., J.M.R.T., AND J.M.R.T., CHILDREN


                 On appeal from the 24th District Court
                      of Victoria County, Texas.


                 ORDER TO FILE APPELLANT’S BRIEF

      Before Justices Benavides, Longoria, and Hinojosa
                      Order Per Curiam

      This cause is before the Court on appellant’s first motion for extension of time to

file her brief. This Court, having fully examined and considered appellant’s motion, is

of the opinion that, in the interest of justice, appellant’s first motion for extension of time

to file her brief should be granted with this order.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited
deadlines and procedures.      See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. (West, Westlaw through 2017 1st

C.S.). The appellant's brief is due within 20 days after the later of the date the clerk's

record was filed or the date the reporter's record was filed, and appellee's brief is due

20 days after the date the appellant's brief was filed. TEX. R. APP. P. 38.6(a), (b). The

intermediate appellate courts are directed to ensure "as far as reasonably possible" that

appeals are brought to final disposition within 180 days of the date the notice of appeal

is filed.   TEX. R. JUD. ADMIN. 6.2(a).      In accordance with the limited time for

consideration of these appeals, this Court requires strict adherence to the briefing rules

in appeals of parental termination cases, such as this appeal, and looks with disfavor

upon the delay caused by requests for extensions of time to file the brief. See TEX. R.

APP. P. 38.6; see also id. R. 28.4. Accordingly, it is the policy of this Court to limit

extensions of time to file a brief to one ten-day extension of time absent truly

extraordinary circumstances. Id. R. 38.6(d).

      Appellant’s first motion for extension of time to file its brief is hereby GRANTED for

the period of ten days, and appellant is hereby ORDERED to file its appellate brief with

this Court on or before 5:00 p.m. on March 4, 2019. Further motions for extension of

time will not be favorably entertained by this Court, absent truly extraordinary

circumstances alleged and supported by appropriate argument, authority, and any

necessary evidence. The failure to file the brief timely will result in abatement of the

appeal for the appointment of new counsel.




                                             2
      The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Craig A. Langford, II by email and by certified mail, return receipt

requested.

                                                                     PER CURIAM

Delivered and filed the
20th day of February, 2019.




                                            3